                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



BANK OF AMERICA, N.A.,                                              Case No. 6:18-cv-01537-AA
                                                                      OPINION AND ORDER
               Plaintiff,
       v.

DONOVAN VOLK and JILL VOLK,

               Defendants.


Aiken, District Judge:

       This foreclosure case was previously removed from Lane County Circuity Court by

defendants, Donovan and Jill Volk. (doc. 1) Plaintiff, Bank of America, N.A., now moves to

remand this case to Lane County Circuit Court arguing that removal was untimely and that

defendants have waived their right to removal. (doc. 5) For the reason set forth herein plaintiffs

Motion to Remand to State Comi is granted.

       Plaintiff filed this foreclosure action against defendants in Lane County Circuit Comi on

December 22, 2016. Defendants were served with the complaint on January 2, 2017, and they




PAGE 1 - OPINION and ORDER
filed an answer, counterclaims, and third patty complaint on August 9, 2017. 1 Defendants then

filed the present Notice of Removal to this Court on August 21, 2018 pursuant to 28 U.S.C. §§

1367, 144l(a), and 1446(b).

       Generally, a defendant may remove a case to federal court if the federal court would have

subject matter jurisdiction over one or more of the plaintiffs claims, pursuant to 28 U.S.C. §

1331 (federal question) or§ 1332 (diversity of citizenship). See 28 U.S.C. § 144l(a), (b).

       A plaintiff may seek to remand a case if the removal notice was untimely under 28 U.S.C

§ 1446. Section 1446(b)(1) requires that a defendant's notice of removal be filed within thirty

days of being served with the "initial pleading." Section 1446(c) provides that when removal is

based on diversity of citizen ship "a case may not be removed . . . more than one year after

commencement of the action, unless the district court finds that the plaintiff has acted in bad

faith in order to prevent a defendant from removing the action."

       The statutory deadline is mandatory, and a timely objection to late removal will defeat

the    removal.      See Fristoe v. Reynolds 1i1etals Co., 615 F.2d 1209, 1212-13 (9th Cir. 1980);

Capital One Bank (USA), N.A. v. Clark, 2017 WL 1425588, at *2 (D. Or. Mar. 27, 2017), report

and recommendation adopted, 2017 WL 1437096 (D. Or. Apr. 18, 2017). Fmther, the removal

statute is strictly construed and "any doubt about the right of removal requires resolution in favor

of remand." 1vfoore-Tho111as v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009)

(citing Gaus v. 1vfiles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)). This presumption against

removal "means that 'the defendant always has the burden of establishing that removal is

proper."' Id. (quoting Gaus, 980 F.2d at 566).




       1
        Defendants were represented by counsel earlier in state comt litigation, but they now
appear before this Court as pro se litigants.
PAGE 2 - OPINION and ORDER
       It is clear from the record that defendants did not seek removal of this cause until roughly

twenty months after service of the original complaint. There is no question that removal is

untimely. Fmiher, defendants fail to offer any relevant arguments as to why the motion should

not be granted on timeliness grounds. Thus, the motion can be granted as removal was untimely,

and the Comi need not address plaintiffs other arguments,

       Plaintiffs Motion to Remand to State Comi (doc. 5) is GRANTED. This case is

REMANDED to the Circuit Court of the State of Oregon for the County of Lane. The Clerk of

this Court is ORDERED to mail a ce1iified copy of this order to the Clerk of the Circuit Court of

the State of Oregon for the County of Lane.

       IT IS SO ORDERED.

       Dated this20~"ity of October, 2018.




                                          Ann Aiken
                                  United States District Judge




PAGE 3 - OPINION and ORDER
